Supplement dated June 29, 2012 to the Prospectus of the Madison Mosaic Equity Trust dated May 1, 2012 This Supplement dated June 29, 2012 amends the Prospectus of the Madison Mosaic Equity Trust for the Investors, Mid-Cap, Disciplined Equity and Dividend Income Funds dated May 1, 2012 Effective June 29, 2012, the Annual Fund Operating Expenses for the Class Y shares of each of Investors, Mid-Cap, Disciplined Equity and Dividend Income Funds will be reduced, as reflected in the new fee tables and examples set forth below. Investors Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.75% 0.75% Distribution (12b-1) fees None None Other expenses 0.35% 0.35% Total annual fund operating expenses 1.10% 1.10% Less:Fee waivers and/or expense reimbursements (0.11%) (0.15%)2 Net expenses 0.99%1 0.95% 1Under the old fee arrangement, the Fund’s total annual fund operating expenses were capped at 0.99% until at least April 30, 2013. 2Under the new fee arrangement, the investment adviser to the Fund, Madison Investment Advisors, LLC (“Madison”), has contractuallyagreed to waive 0.10% of its management fee and 0.05% of its service fee until at least June 30, 2013.Any fees waived will not besubject to later recoupment by Madison. Example: This example is intended to help you compare the cost of investing in the Investors Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Investors Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y Mid-Cap Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.75% 0.75% Distribution (12b-1) fees None None Other expenses 0.50%1 0.40%2 Total annual fund operating expenses 1.25% 1.15% 1Under the old fee arrangement, the Fund paid a service fee to Madison of 0.50% on the first $150 million of net assets and 0.47% onnet assets in excess of $150 million. 2Under the new fee arrangement, the Fund will pay a flat 0.40% service fee to Madison. Example: This example is intended to help you compare the cost of investing in the Mid-Cap Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Mid-Cap Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y Disciplined Equity Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.75% 0.75% Distribution (12b-1) fees None None Other expenses 0.24% 0.35% Total annual fund operating expenses 0.99% 1.10% Less:Fee waivers and/or expense reimbursements (0.03%)1 (0.15%)2 Net expenses 0.96% 0.95% 1 Under the old fee arrangement, the Fund paid a service fee to Madison of 0.24% on the first $100 million of net assets and 0.20% onnet assets in excess of $100 million; however, with regard to the first $100 million of net assets, the service fee was reduced by 0.03%until at least April 30, 2013. 2Under the new fee arrangement, the Fund will pay a flat 0.35% service fee to Madison; however, Madison has contractually agreed towaive 0.15% of its service fee until at least June 30, 2013.Any fees waived will not be subject to later recoupment by Madison. Example: This example is intended to help you compare the cost of investing in the Disciplined Equity Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Disciplined Equity Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y Dividend Income Fund Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Old Fees Class Y New Fees Class Y Management fee 0.75% 0.75% Distribution (12b-1) fees None None Other expenses 0.50% 0.35% Total annual fund operating expenses 1.25% 1.10% Less:Fee waivers and/or expense reimbursements None (0.15%)1 Net expenses 1.25% 0.95% 1Under the new fee arrangement, Madison has contractually agreed to waive 0.10% of its management fee and 0.05% of its service feeuntil at least June 30, 2013.Any fees waived will not be subject to later recoupment by Madison. Example: This example is intended to help you compare the cost of investing in the Dividend Income Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Dividend Income Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: Share Class 1 Year 3 Years 5 Years 10 Years Old Fees Class Y New Fees Class Y # Please keep this Supplement with your records.
